             Case 3:19-cv-01816-AVC Document 1 Filed 11/15/19 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


 COLETTE M. LEBRUN

         Plaintiff,

 v.                                                         CIVIL ACTION NO.
                                                      (Removed from Superior Court of
                                                    Connecticut, J.D. of Stamford/Norwalk
                                                                 At Stamford
                                                     Docket No. FST-CV19-6044255-S)

 METROPOLITAN LIFE INSURANCE
 COMPANY,

         Defendant.


                                   NOTICE OF REMOVAL

       Defendant Metropolitan Life Insurance Company (“MetLife”), by and through its

attorneys, Reardon Scanlon LLP, timely files this Notice of Removal pursuant to 28 U.S.C. §§

1331 and 1332, 29 U.S.C. § 1132(e) and 28 U.S.C. § 1441(a), (b) and (c) removing the above-

captioned action to the United States District Court for the District of Connecticut from the

Superior Court, Stamford, and avers as follows:

        1.       Plaintiff Colette M. Lebrun (“Plaintiff”) filed a Summons and Complaint in the

Superior Court of Connecticut, Judicial District of Stamford/Norwalk at Stamford, Docket No.

FST-CV19-6044255-S on or about October 29, 2019 (the “Action”).

        2.       Pursuant to 28 U.S.C. § 1446(d), a copy of the Notice of Removal has been filed

with the clerk of the state court from which the Action has been removed on or about the date of

this Notice.
            Case 3:19-cv-01816-AVC Document 1 Filed 11/15/19 Page 2 of 4




       3.       Pursuant to 28 U.S.C. § 1446(a), a true copy of the Summons, Complaint, Return

of Service, and Appearance for MetLife, which comprise true and complete copies of all pleadings

and other documents filed in the state court proceeding, are annexed hereto as Exhibit A.

       4.       Plaintiff seeks disability benefits under a long term disability plan (the “Plan”)

sponsored by her employer. The Plan is an employee welfare benefit plan governed by the

Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. §§ 1001, et seq. Benefits

payable under the Plan are funded by a group policy of disability insurance issued to the employer

by MetLife. See Exhibit A, at 1-6. Plaintiff concedes this matter is being brought under ERISA

and has alleged only ERISA causes of action pursuant to the provisions of ERISA. See Plaintiff’s

Complaint paragraphs 6 and 23. See also the Plan document annexed hereto as Exhibit B.

       5.       Based on the foregoing, the Plan, the group policy funding Plan benefits, and the

claims in this lawsuit are subject to and governed by ERISA.

       6.       A cause of action filed in state court seeking recovery of benefits under an

employee welfare benefit plan governed by ERISA is removable to federal court pursuant to 28

U.S.C. § 1441(c) as an action arising under federal law. See Metropolitan Life Ins. Co. v. Taylor,

481 U.S. 58 (1987); Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41 (1987).

       7.       This Court has original subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1331 and 29 U.S.C. § 1132(e) as a civil action founded upon a claim of right arising under

the laws of the United States, therefore, this action may be removed to this Court pursuant to the

provisions of 28 U.S.C. § 1441(a), (b) and (c).

       8.       This Notice of Removal is being filed within thirty (30) days of the defendant’s

receipt of the Complaint on October 21, 2019, as required by 28 U.S.C. § 1446(b).




                                                  2
             Case 3:19-cv-01816-AVC Document 1 Filed 11/15/19 Page 3 of 4




        9.       No pleadings, process or orders other than the Complaint, annexed hereto as

Exhibit A, has been served on defendant and therefore no other pleadings, process or orders are

attached to this Notice as required by 28 U.S.C. § 1446(a).

        10.      All fees required by law in connection with this Notice have been filed by

defendant.

       WHEREFORE, defendant Metropolitan Life Insurance Company hereby removes the

above-captioned action to the United States District Court for the District of Connecticut, from the

Superior Court of Connecticut, J.D. of Stamford/Norwalk at Stamford.




Dated: November 15, 2019              s/ Katherine A. Scanlon
                                        Katherine A. Scanlon, (ct18129)
                                        James J. Reardon (ct13802)
                                        REARDON SCANLON LLP
                                        45 South Main Street, Suite 305
                                        West Hartford, CT 06107
                                        (860) 955-9451
                                        (860) 760-6853 (facsimile)

                                       ATTORNEYS FOR DEFENDANT
                                       METROPOLITAN LIFE INSURANCE COMPANY




                                                 3
          Case 3:19-cv-01816-AVC Document 1 Filed 11/15/19 Page 4 of 4




                                      CERTIFICATION

         I hereby certify that on the 15th day of November, 2019, the foregoing was filed with the
United States District Court for the District of Connecticut via CM/ECF and a copy was sent via
first class mail, postage prepaid to the following:


Jeremy C. Virgil
Zeldes, Needle & Cooper, P.C.
1000 Lafayette Boulevard
P.O. Box 1740
Bridgeport, CT 06601-1740
Attorney for Plaintiff


                                     BY:/s/ Katherine A. Scanlon
                                      Katherine A. Scanlon, (ct18129)
                                      James J. Reardon (ct13802)
                                      REARDON SCANLON LLP
                                      45 South Main Street, Suite 305
                                      West Hartford, CT 06107
                                      (860) 955-9451
                                      (860) 760-6853 (facsimile)

                                       ATTORNEYS FOR DEFENDANT
                                       METROPOLITAN LIFE INSURANCE COMPANY




                                                4
